Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/22 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/10/22, with respect to the newly added limitation to independent claims 1, 16, 32, 33 and 35 have been fully considered and are persuasive.
Allowable Subject Matter
Claims 1, 3-6, 8-10, 12-16, 18, 20, and 22- 26 and 28-35 are allowed.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim, a combination of limitations that the at least one electrically conductive trace is imbibed into pores of the synthetic polymer membrane through a thickness thereof to form a continuous network of conductive particles within the synthetic polymer membrane.  None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 16, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim, a combination of limitations that a portion of the at least one electrically conductive trace is imbibed within pores of the synthetic polymer membrane to form a continuous network of conductive particles within the synthetic polymer membrane. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 32, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim, a combination of limitations that the at least one electrically conductive trace is imbibed into pores of the expanded polytetrafluoroethylene membrane through a thickness thereof to form a continuous network of conductive particles within the synthetic polymer membrane. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 33, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim, a combination of limitations that the at least one electrically conductive trace is imbibed into pores of the synthetic polymer membrane through a thickness thereof to form a continuous network of conductive particles within the synthetic polymer membrane. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 35, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim, a combination of limitations that a portion of the at least one electrically conductive trace is imbibed within pores of the expanded polytetrafluoroethylene membrane to form a continuous network of conductive particles within the porous synthetic polymer membrane. None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOA C NGUYEN/Primary Examiner, Art Unit 2847